
	

113 SRES 371 ATS: Honoring the legacy and accomplishments of Jan Karski on the centennial of his birth.
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 371
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Menendez (for himself, Mr. Kirk, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 1, 2014Committee discharged; considered, amended, and agreed to with an amended titleRESOLUTION
		Honoring the legacy and accomplishments of Jan Karski on the centennial of his birth.
	
	Whereas Jan Karski was born on April 24, 1914, in Lodz, Poland;Whereas Jan Karski managed to escape the Soviet massacre in the Katyn Forest in 1940, in which
			 almost 22,000
			 Polish citizens lost their lives;Whereas Jan Karski became a key emissary in the Polish underground resistance, the Home Army,
			 against Nazi
			 occupation;Whereas Jan Karski risked his own life after escaping a prisoner-of-war camp, having endured
			 Gestapo torture, to continue to act as an emissary for the Polish
			 Underground, in order to provide critical intelligence to the Allied war
			 effort and alert Allied governments about the Holocaust and the dire
			 situation on the ground in German-occupied Poland;Whereas Jan Karski  traveled to Allied capitals and provided critical eyewitness
			 testimony about the horrors of Hitler’s Final Solution and the extermination of Jews and others in Nazi-occupied Poland to British Foreign Minister
			 Anthony
			 Eden and United States President Franklin Roosevelt;Whereas Jan Karski, after living through the atrocities of World War II, went on to earn a Ph.D.
			 from Georgetown University in 1952;Whereas Jan Karski became a United States citizen and taught generations of students of foreign
			 policy at Georgetown University for 40 years, dedicating the rest of his
			 life to strengthening the idea of tolerance and respect for different
			 religions and cultures and ensuring that the full extent of the Nazi
			 atrocities are never
			 forgotten; andWhereas Jan Karski was awarded the Presidential Medal of Freedom posthumously on May 29, 2012, one
			 of the highest civilian honors in the United States: Now, therefore, be itThat the Senate—(1)recognizes the life and legacy of Dr. Jan Karski on the centennial of his birth, and expresses	its
			 gratitude for his efforts
			 alerting the free world about the atrocities committed by Nazi and
			 totalitarian forces in occupied Poland during World War II; and(2)applauds the awarding of the Presidential Medal of Freedom to Jan Karski for his efforts during
			 World War II and reaffirms the importance of the United States-Poland
			 bilateral relationship.
